internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-100611-99 date date legend index number number release date in re taxpayer drcs corporation x year one year two date a date b dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 and required under sec_1_1503-2 with respect to dual consolidated losses_incurred in tax years ended year one and year two additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations in re plr-100611-99 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process for the tax years ended year one and year two each of the dual resident corporations drcs were direct or indirect wholly owned subsidiaries of taxpayer and joined together with taxpayer and its other subsidiaries in the filing of a consolidated federal_income_tax return as members of the corporation x consolidated_group corporation x is the common parent of an affiliated_group_of_corporations the corporation x group that included taxpayer and its drcs for tax years that included the period between date a and date b during this period corporation x owned all of the stock of taxpayer the drcs incurred dual consolidated losses dcls for the tax years ended year one and year two and these dcls were used to offset income of other profitable companies in the corporation x group’s consolidated_income_tax_return for the tax years ended year one and year two as a result of a non-taxable transaction occurring on the close of business on year two taxpayer and the drcs were transferred outside the corporation x group as a result of the transfer outside the corporation x group taxpayer became the parent of a new affiliated_group taxpayer group that began to file a consolidated federal_income_tax return the taxpayer group included the drcs this transfer constituted a triggering event as described in sec_1_1503-2 however taxpayer failed to timely file the agreement described in sec_1_1503-2 and required under sec_1 g iv b iii in order for this transfer not to constitute a triggering event taxpayer’s failure to timely file the agreement has not been discovered by the internal_revenue_service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making in re plr-100611-99 regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1_1503-2 and required under sec_1_1503-2 with respect to the dcls incurred in tax years ended year one and year two no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
